Title: To James Madison from Israel Smith and Josiah Smith, 25 January 1802 (Abstract)
From: Smith, Israel,Smith, Josiah
To: Madison, James


25 January 1802, Washington. Recommends John Wadsworth of Portland, Maine, to be librarian of Congress. States that he is “a young Gent: of competent Abilities & fair Character” and asks JM to propose him to Jefferson.
 

   RC (DNA: RG 59, LAR, 1801–9, filed under “Wadsworth”). 1 p.; docketed by Jefferson, “I. & J. Smith to mr. Madison. J. Wadsworth to be librarian.” Israel Smith of Vermont and Josiah Smith of Massachusetts were both members of the House of Representatives during the Seventh Congress, 1801–3. JM received another copy of this letter (ibid.) signed by Massachusetts congressmen Seth Hastings, Joseph B. Varnum, Richard Cutts, Manasseh Cutler, and William Shepard as well as New Hampshire congressman Abiel Foster and Rhode Island congressman Thomas Tillinghast.

